UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1162



MESKEREM SHEWATSEGA,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-416-998)


Submitted:   October 15, 2002             Decided:   October 30, 2002


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rev. Uduak J. Ubom, UBOM, WHITE & ROBERTS, Washington, D.C., for
Petitioner. Robert D. McCallum, Jr., Assistant Attorney General,
Mark C. Walters, Assistant Director, James E. Grimes, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Meskerem       Shewatsega,   a    native    and    citizen   of   Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying relief on her application for asylum and

withholding of deportation.             We have reviewed the administrative

record and find that substantial evidence supports the Board’s

conclusion that Shewatsega failed to establish a well-founded fear

of persecution as necessary to qualify for relief from deportation.

8 U.S.C. § 1105a(a)(4) (1994);* INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992); Huaman-Cornelio v. Board of Immigration Appeals,

979 F.2d 995, 999 (4th Cir. 1992); Matter of Kojoory, 12 I. & N.

Dec. 215 (BIA 1967).

       Accordingly, we affirm the Board’s order.                 We dispense with

oral       argument    because   the    facts     and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                          AFFIRMED




       *
       We note that 8 U.S.C. § 1105a(a)(4) was repealed                    by the
Illegal Immigration Reform and Immigrant Responsibility Act                of 1996
(IIRIRA) effective April 1, 1997.       Because this case                  was in
transition at the time the IIRIRA was passed, 8                             U.S.C.
§ 1105a(a)(4) is still applicable here under the terms                     of the
transitional rules contained in § 309(c) of the IIRIRA.


                                          2